‘IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 31, 2008
                               No. 07-50471
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

FRANCISCO ORTEGA-RUBIO

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-2292-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Francisco Ortega-Rubio (Ortega) appeals his 27-month sentence following
his guilty plea to importation of marijuana and possession with intent to
distribute marijuana. He argues that the district court clearly erred in denying
him a minor-role adjustment pursuant to U.S.S.G. § 3B1.2. The district court’s
finding that Ortega was not a minor participant was plausible in light of the




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50471

record as a whole and, thus, not clearly erroneous.        See United States v.
Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005).
      Ortega also contends that his sentence was unreasonable on various
grounds. Ortega did not preserve this issue; thus, review is for plain error. See
United States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007). Ortega identifies no
plain error. Thus, Ortega has failed to show that his sentence is unreasonable.
See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); Gall v. United
States, 128 S. Ct 586, 594-95 (2007); Rita v. United States, 127 S. Ct. 2456, 2462
(2007). The judgment of the district court is AFFIRMED.




                                        2